Citation Nr: 1705446	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, status post total knee arthroplasty and revisions, including as secondary to a right knee disability.

3.  Entitlement to service connection for a low back disability, including as secondary to a right knee disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left knee disability resulting from VA Medical Center treatment including an October 2011 total knee replacement and April 2012, June 2012, and April 2013 revision surgery
.

REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction subsequently transferred to the RO in St. Petersburg, Florida. 

A hearing was held on October 24, 2016, by means of video conferencing equipment with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, sitting in Washington, DC who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

During the pendency of these appeals, the Veteran raised a claim for a total disability rating based upon individual unemployability due to service connected disability (TDIU), specifically his knees.  While the Board is granting the Veteran's claims for service connection below, disability ratings will subsequently be assigned by the RO.  If the Veteran disagrees with the ratings assigned, he will have the opportunity to appeal by submitting a Notice of Disagreement.  As the Veteran has asserted that his knee disabilities render him totally disabled and unemployable, the issue of entitlement to a TDIU has been raised, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to a TDIU, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability is reasonably shown to have been caused, at least in part, by an injury during active service.

2.  The Veteran's left knee disability is reasonably shown to have been caused and/or aggravated by the Veteran's right knee disability.

3.  The Veteran's low back disability is reasonably shown to have been caused and/or aggravated by the Veteran's right knee disability.

4.  The grant of entitlement to service connection for a left knee disability renders moot the Veteran's claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for left knee disability resulting from VA hospital or surgical care.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

2.  The criteria for service connection for a left knee disability on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a low back disability on a secondary basis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The Veteran's claim for entitlement to VA compensation benefits for left knee disability under the provisions of 38 U.S.C.A. § 1151 is moot. 38 U.S.C.A. §§ 1151, 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants in full the benefit sought on appeal.  Therefore, even if VA did not meet its statutory or regulatory duties to assist the Veteran in obtaining evidence to substantiate his claim, such error did not result in prejudice to the Veteran.  No further discussion of those duties is required at this time. 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

An October 2010 Personnel Information Exchange System (PIES) response documents that the Veteran's service records are fire related and not available.  A Certification of Military Service was associated with the claims file and documents that the Veteran had honorable active duty in the United States Army from January 1953 to January 1956. 

The Veteran has consistently reported that in May 1954, he injured his right knee while taking part in parachute jump during training and later went to an Army doctor who said he had broken his leg/fractured his right knee.  The Veteran reported that his full right leg was casted from toe to hip for 90 days, that he underwent therapy when it was removed, and that he favored his right leg for an extended time thereafter.  The Veteran's brother and the Veteran's ex-wife have submitted lay statements corroborating the Veteran's assertion that he injured his right knee in mid-1954 and had his leg put in a large cast.  The Board finds this sufficient evidence to establish the in-service element of the claim for service connection for a right knee disability.  See 38 U.S.C.A. § 1154 (b) (West 2014).  

VA treatment records, including a January 2011 VA surgery history and physical note, document that the Veteran had bilateral knee arthritis and low back degenerative disc disease.  An active problem list from an August 2013 treatment note includes diagnoses of spinal stenosis and spondylosis of the lumbar region, spondylolisthesis, left knee replacement, and osteoarthritis of the knees.  This is sufficient evidence to establish the current presence of a disability for each of the service connection claims here on appeal.

The Veteran has not been provided with a VA examination or medical opinion with regard to the etiology of his bilateral knee or low back disabilities.  While the Board could remand this matter to obtain such an opinion, other evidence of record is found sufficient to grant the Veteran's claims for service connection.

The Veteran testified at the October 2016 Board hearing that he has received treatment demonstrating, through X-ray imaging and otherwise, that his right leg is shorter than his left; he asserts that this is a result of his in-service injury.  A March 2003 VA physical therapy consult note documented a positive prone knee flexion test, indicative of a short right tibia, and noted that the Veteran was standing forward bending on the left.  As noted above, the evidence demonstrates that the Veteran severely injured his right knee during service, and the record does not otherwise indicate and the Veteran has denied incurring any subsequent injury to that knee that might account for the shortening of the right tibia.  The Board finds that the evidence is thus in equipoise as to the nexus element, and all reasonable doubt will be resolved in the Veteran's favor in finding that his current right knee disability was caused by his in-service injury.

The Veteran asserts that his left knee and back disabilities were caused or permanently aggravated by his right knee disability, as he favored his right leg for a significant time following the in-service injury and suffered a somewhat modified gait due to the resulting leg length disparity.  

Although there is no medical opinion of record regarding these disabilities' relationship to the shortened right leg, the Veteran submitted medical articles describing the potential long-term effects of leg length discrepancies "short leg syndrome."  They indicate that leg length discrepancies most commonly result in added pressure on the back and pelvis and increase the risk of arthritis to the knees, particularly for the long limb.  

When also considering the medical evidence of the Veteran's documented right leg shortening and his reported complaints of hip and back pain to a VA physical therapist who noted signs and symptoms consistent with a short right tibia and left posterior torsion, and given the lack of negative evidence to the contrary, the Board finds that there is at least a reasonable doubt as to whether the Veteran's low back and left knee disabilities were caused or permanently aggravated by the excess stress resulting from his right knee disability.  Accordingly, awards of service connection for left knee disability and low back disability, both as secondary to the service connected right knee disability, are warranted. 38 C.F.R. §§ 3.102 , 3.303, 3.310.
  
The Veteran's claim for compensation under 38 U.S.C.A. § 1151 is an alternative theory of entitlement to benefits to the theory of service connection for left knee disability.  In light of the grant of VA service connection benefits described above, the Board finds that the Veteran's claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 is rendered moot.  Entitlement to VA benefits under 38 C.F.R. § 1110 is the greater benefit, and it is granted in full.  Thus, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).

ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted on a secondary basis.

Service connection for a low back disability is granted on a secondary basis.

The claim for entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for left knee disability resulting from VA surgical and hospital care is dismissed.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


